OPINION — AG — (1) THE CAMPUS POLICE ARE WITHIN THEIR AUTHORITY TO PREVENT TRESPASSES  (2) IF A DRIVER OF THE AUTOMOBILE HAS VIOLATED THE PROVISIONS OF 47 O.S. 1961 11-1006 [47-11-1006], SUPRA, THEN THE OFFICER WOULD HAVE THE AUTHORITY TO HAVE THE OFFENDING VEHICLE REMOVED AND STORED AT THE EXPENSE OF THE OWNER. IF THE ACT DOES NOT CONSTITUTE A VIOLATION OF SECTION 11-1006, THEN THE RULE SET FORTH IN 61 C.J.S. MOTOR VEHICLE, 728 TO THE EFFECT THAT AN OFFICER HAS NO AUTHORITY, IN THE ABSENCE OF STATUTE, TO REMOVE VEHICLES WITHOUT THE CONSENT OF THE OWNER, WOULD CONTROL. (3) IF A DISTURBANCE IS COMMITTED IN THE PRESENCE OF A CAMPUS POLICEMAN, HE MAY ARREST THE OFFENDER. CITE: 22 O.S. 1961 196 [22-196], 21 O.S. 1961 22 [21-22] (JOSEPH MUSKRAT)